UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 AHCENE ZEMIRI,

         Petitioner,

         v.                                                Civil Action No. 04-2046 (CKK)
 BARACK H. OBAMA, President of the
 United States, et al.,

         Respondents.


                         SUPPLEMENTAL SCHEDULING ORDER
                                  (June 15, 2009)

        The Court held a closed-session Status Hearing in the above-captioned case on June 12,

2009. Based on the Court’s discussion with the parties and for the reasons stated on the record,

the Court shall set the following schedule in anticipation of further proceedings.

        Accordingly, it is, this 15th day of June, 2009, hereby

        ORDERED that Petitioner shall file a Motion related to the domestic criminal law issue

referenced in Petitioner’s Traverse on or before June 26, 2009, Respondents shall file any

Opposition on or before July 17, 2009, and Petitioner shall file a Reply on or before July 24,

2009;

        IT IS FURTHER ORDERED that Respondents shall file a Motion to admit hearsay

evidence and Motion for a presumption of authenticity and accuracy as to Respondents’ evidence

on or before June 26, 2009, Petitioner shall file any Opposition on or before July 17, 2009, and

Respondents shall file a Reply on or before July 24, 2009;

        IT IS FURTHER ORDERED that Petitioner shall file a Motion related to the scope of

the Government’s detention authority (except for a constitutional challenge which shall be
reserved for a later time) on or before June 26, 2009, Respondents shall file any Opposition on or

before July 17, 2009, and Petitioner shall file a Reply on or before July 24, 2009. The parties’

briefing may include arguments related to Petitioner’s belief that the Court should strike certain

allegations in the Amended Factual Return related to mosques and an intent to engage in jihad in

Algeria;

       IT IS FURTHER ORDERED that Petitioner shall file a Motion to supplement his

Exhibit List on or before June 26, 2009, and Respondents shall file any Opposition or other

Response on or before July 6, 2009. The Court shall order a Reply if it finds that one is

necessary after reviewing the parties’ briefing;

       IT IS FURTHER ORDERED that Petitioner shall be granted leave to file a

Supplementary declaration or affidavit by Karina Dereshteanu on or before June 26, 2009;

       AND IT IS FURTHER ORDERED that the Court shall hold a conference call with the

parties on the record on June 19, 2009, at 9:00 A.M., to discuss dates for further proceedings in

this case, which may include dates for the submission of stipulations, deadlines for disclosure of

all documents except (i) exculpatory documents or (ii) documents introduced solely for purposes

of rebuttal, and for a merits hearing.1

       SO ORDERED.

Date: June 15, 2009

                                                               /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge




       1
         By separate Order, the Court shall resolve the oral motion made by Petitioner’s counsel
for an order seeking a meeting with Petitioner at Guantanamo Bay.

                                                   2